Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 01, 2015

The Court of Appeals hereby passes the following order:

A15A1729. KIMANI HEATH v. KEISA HEATH.

      The parties to this appeal, parents to a minor child, were divorced in 2006. In
the divorce decree the trial court analyzed whether to award child support and
determined not to award support to either party. The trial court later granted the
mother’s petition to modify the divorce decree’s child support award to award her
child support. In that order, the trial court also declined to modify a term of the
divorce decree pertaining to decision-making authority over the child, declined to
find the mother in contempt of certain terms of the decree pertaining to the father’s
visitation, and declined to award attorney fees to either party. The father appeals.


      It appears that our Supreme Court may have jurisdiction over this appeal under
the rule that the Supreme Court has “jurisdiction over a case involving an original
claim for child support which arose in . . . a divorce . . . proceeding as well as actions
for modification of alimony for support of a child, so long as the original award arose
from a divorce . . . proceeding.” Parker v. Parker, 293 Ga. 300, 301 (1) (745 SE2d
605) (2013) (citation and punctuation omitted). As the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction, see Saxton v. Coastal
Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is
hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     12/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.